DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5-14, 16, 17, 20-29, 31, 32, and 35-44 are pending.
Claims 1, 2, 5-14, 16, 17, 20-29, 31, 32, and 35-44 are rejected.
Claim Rejections - 35 USC § 101
The rejection of claims 1-14, 16-29, and 31-44 under 35 U.S.C. 101 in the Office action mailed 25 June 2021 is withdrawn in view of the amendment received 27 August 2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection under 35 U.S.C. 101 is withdrawn. All independent claims now require a limitation of alignment of a directed acyclic graph (DAG) to a reference genome which is too complex to be practical to be performed in the human mind. The limitation of the alignment of a DAG to a reference genome is therefore not part of the recited mental process and is an additional element. The limitation of alignment of a DAG to a reference genome is not conventional at USPTO step 2B and is therefore significantly more than the recited judicial exception, and the claims are patent eligible under 35 U.S.C. 101.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631